DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-7, filed January 14, 2020, are now pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2020, is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “increase in a distance between a major axis and a minor axis of the second ellipse” (lines 4-5).  The meaning of this claim is unclear.  By definition, the major and minor axes of an ellipse intersect one another.  Since they are intersecting, there is no distance between them.  Therefore, it is unclear how there can be a distance between a major axis and a minor axis of an ellipse that increases.  This makes the scope of the claim unclear and renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Malassiotis’ (“Stereo vision system for precision dimensional inspection of 3D holes,” 2003).
Regarding claim 1, Malassiotis discloses an evaluation method, comprising:
identifying by a computer (e.g. Section 2, first paragraph, PC; e.g. Page 110, paragraph above Section 6, Pentium III computer), when detecting that a hole formed in a structure is included in a target captured image that includes a captured image of the structure (e.g. Section 3, first three paragraphs, holes in structure are detected in image for matching to CAD model; also see e.g. Figures 2 and 3 and the rest of Section 3), a shape of a contour of the hole on the target captured image (Paragraph spanning Pages 103 and 104, Figure 2, algorithm starts with edge/contour detection; Page 104, right column, edge detections are used to identify an elliptical shape of a contour of the hole on the image – see Figure 3);
identifying a part of a three-dimensional model such that, when the three-dimensional model according to three-dimensional design data of the structure is projected onto the target captured image such that a projected image of the three-dimensional model onto the target captured image corresponds to the captured image of the structure that is included in the target captured image, the part on the projected image corresponds to the shape (e.g. Section 3, first two and last paragraphs, 3D CAD model holes are matched to corresponding holes found in image and the matching relationship is used to align the image and the CAD model so that the 3D model is projected onto the image); and 
outputting evaluation information related to a position at which the hole is formed in the structure (Section 4, Figure 4, parametric 3D model is fit to the hole, and the output fitted model is evaluation information identifying the position of the hole, as well as other parameters; This measurement output reads on the claim; Section 5.4, third- and second-to-last paragraphs, and Figure 8 further teach determining whether a difference between a measurement of a hole, such as its position, and its nominal CAD value is within tolerance; This wrong or correct output also reads on the evaluation information; Examiner also notes Page 103, third paragraph, which describes extraction of nominal dimensions and tolerances from CAD), based on a result of comparison between the identified part and a part of the three-dimensional model corresponding to the three-dimensional design data of the hole (Section 4, second paragraph, the procedure used to fit the parametric models, thereby outputting the evaluation information as mapped above, is based on CAD model alignment described in Section 3; e.g. Section 3, first two and last paragraphs, the CAD model alignment is based on comparison between identified holes in image and corresponding holes in CAD; The tolerance checks in Section 5.4 are also based on a result of comparing the measurements of the identified part to the nominal measurements of a corresponding part of the CAD model, and determining whether any differences are within tolerance)
Regarding claim 2, Malassiotis discloses the method of claim 1, and Malassiotis further discloses:
identifying as the shape of the contour, within a range determined based on a size of a first designed hole that is included in the three-dimensional model on the projected image, a shape of a contour of a second hole formed in the structure on the target captured image (Page 104, right column, second paragraph, elliptical contour shapes are identified in image and then “erroneous estimates may be easily discarded using stereo matching and CAD model information”; Page 105, second paragraph, in addition to stereo matching constraint, a priori knowledge is used by discarding shapes with radii that are not “close to a prior known value”; e.g. Page 103, third paragraph, known values of 3D hole shapes come from CAD).

Regarding claim 3, Malassiotis discloses the method of claim 1, and Malassiotis further discloses:
identifying shapes by using combinations of a plurality of methods set in advance for each procedure for identifying the shape (Section 4 describes various methods set in advance for identifying shapes; The methods include, for example, projecting control points of a current model onto the image – e.g. Section 4, fourth paragraph – adaptive weighting – e.g. Page 106, left column – and subpixel edge localization – e.g. Page 107; These methods are combined iteratively – e.g. paragraph spanning Pages 105-106 and paragraph spanning Pages 107-108; Each iteration is an additional combination of the methods, and results in an identification of a shape according to a model as seen in e.g. Figure 4); and
outputting the evaluation information based on a result of comparison between a part identified based on a shape identified by using a combination having a predetermined cost function that is smallest among the combinations and the part of the three-dimensional model corresponding to the three-dimensional design data of the hole combinations (Paragraph spanning Pages 105-106, iteration is continued until stopping after a final iteration, at which point the refined measurement of the hole is output and used for the evaluation information mapped above with respect to claim 1; Equation 1 is a predetermined cost function that is minimized by the iterative procedure, so it will have a smallest value for the final iteration/combination; Accordingly, the shape determined by the fitting is “identified by using a combination having a predetermined cost function that is smallest among the combinations” as required by the claim).

Regarding claim 4, Malassiotis discloses the method of claim 3, and Malassiotis further discloses that
the cost function increases with increase in an area difference, a center-to-center distance, and a formed angle between a first ellipse and a second ellipse, and with increase in a distance between a major axis and a minor axis of the second ellipse, the first ellipse corresponding to the identified part, the second ellipse corresponding to the part of the three-dimensional model corresponding to the (Section 4, especially fourth and fifth paragraphs, cost function compares positions of control points of a first shape located in the image with positions of corresponding control points of a second shape of 3D model being fitted; Figure 4, the first and second shapes may be circles; Note that a circle is a special case of an ellipse; e.g. Section 4, second paragraph, teaches correspondence between 3D model and CAD data; Any discrepancy in area, center-to-center distance, angle, or major-minor axis difference of two ellipses {or circles, as a special case of ellipses} will cause an increase in discrepancy between their boundary points; Page 105, the cost function                                 
                                    E
                                
                             increases as the discrepancy increases; Therefore, the discrepancies noted in the claim all cause an increase in the cost function of Malassiotis).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malassiotis in view of ‘Li’ (“A Method of Hole Center Positioning in Building Steel Plate Image,” 2014) and ‘Otsu’ (“A Threshold Selection Method from Gray-Level Histograms,” 1979).
Regarding claim 5, Malassiotis teaches the method of claim 1.
Malassiotis teaches applying edge detection to a grayscale image (e.g. Figure 2) and then extracting ellipses using the edge detection (e.g. Figure 3).
Malassiotis does not explicitly teach identifying the shape of the contour based on a binarized image in which, among pixels of an image in a region of the target captured image, a pixel having a luminance value in a range from a first threshold value to a second threshold value greater than the first threshold value is true and a pixel having a luminance value out of the range is false, the region including the detected hole.
However, Li does teach a technique for fitting an ellipse to a hole in an image that includes identifying the shape of the contour based on a binarized image in which (Page 743, paragraph above “Detecting Edge”, Otsu method is applied to binarize image of a detected hole; Pages 743-744, edge detection is then applied to binary image, which is followed by ellipse fitting), among pixels of an image in a region of (see Note Regarding Otsu below), the region including the detected hole (e.g. Figure 5, the region includes a hole).
Rather than applying edge detection directly to a hole image, as taught by Malassiotis, Li performs binarization first (Page 743, paragraph above “Detecting Edge”).  Li teaches that this advantageously allows edges to be extracted more effectively (Page 743, paragraph above “Detecting Edge”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Malassiotis with the binarizing before edge detection of Li in order to improve the method with the reasonable expectation that this would result in a method that could more effectively extract hole edges.  This technique for improving the method of Malassiotis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.

Note Regarding Otsu.  Li cites Otsu as teaching its binarization algorithm (Page 743, paragraph above “Detecting Edge”), but does not itself teach details of the algorithm.  In particular, Li does not explicitly teach that the binarization is performed such that, among pixels of an image in a region of the target captured image, a pixel having a luminance value in a range from a first threshold value to a second threshold value greater than the first threshold value is true and a pixel having a luminance value out of the range is false.
(e.g. Equation 19, optimal threshold                         
                            
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     is selected, where pixels with luminance above threshold are true and otherwise false – see e.g. Figure 1; Note from e.g. Section III.C, first paragraph, that there are a finite number of gray levels available for each image, and therefore there is a maximum value possible in each image; The threshold                         
                            
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     is the claimed first threshold value and the maximum possible pixel value is the claimed second threshold value; Alternatively, see Section III.B. for discussion of multi-thresholding).
As noted above, Li specifically suggests using the Otsu method, and also teaches that it has strong anti-noise ability and could achieve good binarization results (Page 743, paragraph above “Detecting Edge”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Malassiotis in view of Li as applied above with the binarization algorithm of Otsu in order to improve the method with the reasonable expectation that this would result in a method that used the binarization algorithm that was specifically suggested by Li, and that had strong anti-noise ability and could achieve good binarization results.  This technique for improving the method of Malassiotis in view of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li and Otsu.

.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malassiotis.
Regarding claim 6, Examiner notes that the claim recites a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process that is substantially the same as the method of claim 1.
Malassiotis teaches the method of claim 1 (see rejection above).
Malassiotis generally teaches computer implementation (e.g. Section 2, first paragraph, PC; e.g. Page 110, paragraph above Section 6, Pentium III computer), but does not explicitly teach that its method is implemented as a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement a method as a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute the method.  This advantageously allows the method to be performed quickly and efficiently over time.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Malassiotis as a 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Malassiotis to obtain the invention as specified in claim 6.	

Regarding claim 7, Examiner notes that the claim recites an information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to perform a method that is substantially the same as the method of claim 1.
Malassiotis teaches the method of claim 1 (see rejection above).
Malassiotis further teaches an information processing apparatus, comprising: a processor configured to perform the method (e.g. Section 2, first paragraph, PC; e.g. Page 110, paragraph above Section 6, Pentium III computer).
Malassiotis does not explicitly teach that the information processing apparatus further comprises a memory coupled to the processor.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement a method as an information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to perform the method.  This advantageously allows the method to be performed quickly and efficiently over time.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Malassiotis to obtain the invention as specified in claim 7.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Math Open Reference’ (“Parametric Equation of an Ellipse,” 2017)
Teaches definitions of ellipse and discusses circle as a special case of an ellipse
‘Yamaoka’ (US 5,771,309)
Regresses an ellipse to locate a hole
‘Toyoda’ (US 2007/0098248 A1)
Compares CAD and image data to inspect hole positions



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669